Filed 11/30/21
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION SEVEN


 HOPE GAMBOA,                       B304833

        Plaintiff and Respondent,   (Los Angeles County
                                    Super. Ct. No. 19STCV25865)
        v.

 NORTHEAST COMMUNITY
 CLINIC,

        Defendant and Appellant.

     APPEAL from an order of the Superior Court of Los Angeles
County, Maureen Duffy-Lewis, Judge. Affirmed.
     Employee Justice Legal Group, PC, Kaveh S. Elihu and Sean
P. Hardy for Plaintiff and Respondent.
     Manning & Kass, Ellrod, Ramirez, Trester LLP, Steven C.
Amundson and Ladell Hulet Muhlestein for Defendant and
Appellant.

                      ______________________
                        INTRODUCTION
       Hope Gamboa sued the Northeast Community Clinic (Clinic)
for employment related claims. The Clinic moved to compel
arbitration under Code of Civil Procedure section 1281.2.1 The
trial court denied the motion.
       Because the Clinic failed to prove the existence of an
arbitration agreement by a preponderance of the evidence after
Gamboa produced evidence disputing an agreement, we affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
A.    The Lawsuit
      In May 2018, the Clinic hired Gamboa as a scanner. As a
condition to beginning her employment, Gamboa signed several
onboarding documents.
      In July 2018, Gamboa sustained an injury to her hand that
affected her work. After Gamboa requested medical
accommodations, the Clinic terminated her employment.
      In July 2019, Gamboa sued the Clinic for multiple causes of
action relating to her employment, including discrimination,
retaliation and failure to provide reasonable accommodation.
B.    The Motion To Compel Arbitration
       In August 2019, the Clinic filed a motion to compel
arbitration. The Clinic argued that Gamboa had signed an
arbitration agreement as part of her required onboarding
documents. The Clinic contended claims in Gamboa’s lawsuit
were subject to arbitration. In support of the motion, the Clinic
filed a declaration by Marina Lopez. Lopez said she was the


1    Undesignated statutory references are to the Code of Civil
Procedure.


                                 2
director of human resources for the Clinic. She said as part of
Gamboa’s employment agreement, Gamboa had signed an
arbitration agreement, which was in effect while she worked for
the Clinic. Lopez attached the arbitration agreement as an exhibit
to her declaration. The arbitration agreement appeared to be
signed by a representative of the Clinic and an employee.
      In December 2019, Gamboa opposed the motion on two
grounds. First, the Clinic did not establish it had a valid
arbitration agreement with her. Second, the arbitration
agreement provisions were unconscionable and unenforceable.
      On February 4, 2020, Gamboa filed a declaration in support
of her opposition. She said she reviewed the arbitration
agreement attached to Lopez’s declaration but does “not remember
these documents at all.” She said that before this case, no one had
ever told her about an arbitration agreement or explained what it
was. She said if she had known about the arbitration agreement
and had been told about its provisions, she would not have signed
it. Gamboa also filed evidentiary objections to Lopez’s declaration
and the attached arbitration agreement.
      On February 7, 2020, the Clinic filed a reply brief. The
Clinic argued that Gamboa’s failure to remember the arbitration
agreement did not invalidate the agreement and that the
agreement was not procedurally or substantively unconscionable.
The Clinic did not file a supplemental declaration.
      On February 18, 2020, at a hearing during which no
evidence or testimony was submitted, the trial court said, “The
defendant didn’t show a contract was formed.” The same day, the
court issued its rulings in a minute order, denying the motion to
compel arbitration. The court sustained Gamboa’s objections to
the Clinic’s proffered evidence. The court found an arbitration
agreement did not exist between the parties: “Defendant does no



                                 3
[sic] meet its burden to show a contract was formed.” The court
also found the proffered arbitration agreement was both
procedurally and substantively unconscionable.
                           DISCUSSION
       The Clinic argues the trial court erred by finding the Clinic
failed to establish it had an arbitration agreement with Gamboa
and by finding the proffered arbitration agreement was
unconscionable.
       We disagree with the Clinic on the first issue: The trial
court did not err by finding the Clinic failed to establish an
arbitration agreement. Consequently, we need not reach the
second issue.
      Section 1281.2
       Under section 1281.2, a trial court must grant a motion or
petition to compel arbitration only “if it determines that an
agreement to arbitrate the controversy exists.”2 The court makes
this determination in a summary process. (See § 1290.2.) “[T]he
trial court sits as a trier of fact, weighing all the affidavits,
declarations, and other documentary evidence, as well as oral
testimony received at the court’s discretion, to reach a final



2      Section 1281.2 requires arbitration only if an agreement
exists between the parties: “On petition of a party to an
arbitration agreement alleging the existence of a written
agreement to arbitrate a controversy and that a party to that
agreement refuses to arbitrate that controversy, the court shall
order the petitioner and the respondent to arbitrate the
controversy if it determines that an agreement to arbitrate the
controversy exists.” The section includes exceptions not relevant
to this opinion. (See § 1281.2, subds. (a)-(d).)


                                  4
determination.” (Engalla v. Permanente Medical Group,
Inc. (1997) 15 Cal.4th 951, 972.)
       The burden of persuasion is always on the moving party to
prove the existence of an arbitration agreement with the opposing
party by a preponderance of the evidence: “Because the existence
of the agreement is a statutory prerequisite to granting the
[motion or] petition, the [party seeking arbitration] bears the
burden of proving its existence by a preponderance of the
evidence.” (Rosenthal v. Great Western Fin. Securities Corp. (1996)
14 Cal.4th 394, 413 (Rosenthal).)
       However, the burden of production may shift in a three-step
process.
       First, the moving party bears the burden of producing
“prima facie evidence of a written agreement to arbitrate the
controversy.” (Rosenthal, supra, 14 Cal.4th at p. 413.) The
moving party “can meet its initial burden by attaching to the
[motion or] petition a copy of the arbitration agreement purporting
to bear the [opposing party’s] signature.” (Bannister v.
Marinidence Opco, LLC (2021) 64 Cal.App.5th 541 (Bannister))
Alternatively, the moving party can meet its burden by setting
forth the agreement’s provisions in the motion. (Condee v.
Longwood Management Corp. (2001) 88 Cal.App.4th 215, 219
(Condee); see also Cal. Rules of Court, rule 3.1330 [“The provisions
must be stated verbatim or a copy must be physically or
electronically attached to the petition and incorporated by
reference.”].) For this step, “it is not necessary to follow the
normal procedures of document authentication.” (Condee, at p.
218.) If the moving party meets its initial prima facie burden and
the opposing party does not dispute the existence of the arbitration
agreement, then nothing more is required for the moving party to
meet its burden of persuasion.



                                 5
       If the moving party meets its initial prima facie burden and
the opposing party disputes the agreement, then in the second
step, the opposing party bears the burden of producing evidence to
challenge the authenticity of the agreement. (See Condee, supra,
88 Cal.App.4th at p. 219.) The opposing party can do this in
several ways. For example, the opposing party may testify under
oath or declare under penalty of perjury that the party never saw
or does not remember seeing the agreement, or that the party
never signed or does not remember signing the agreement. (See
Bannister, supra, 64 Cal.App.5th at p. 116 [never saw or signed
agreement]; Fabian v. Renovate America, Inc. (2019) 42
Cal.App.5th 1062, 1065 (Fabian) [never given or signed contract];
Espejo v. Southern California Permanente Medical Group (2016)
246 Cal.App.4th 1047, 1054 (Espejo) [did not recall seeing or
signing document]; Ruiz v. Moss Bros. Auto Group, Inc. (2014) 232
Cal.App.4th 836, 846 (Ruiz) [did not recall signing agreement].)
       If the opposing party meets its burden of producing evidence,
then in the third step, the moving party must establish with
admissible evidence a valid arbitration agreement between the
parties. The burden of proving the agreement by a preponderance
of the evidence remains with the moving party. (Rosenthal, supra,
14 Cal.4th at p. 413.)
       Although “public policy favors contractual arbitration as a
means of resolving disputes [. . .] that policy ‘“‘does not extend to
those who are not parties to an arbitration agreement, and a party
cannot be compelled to arbitrate a dispute that he has not agreed
to resolve by arbitration.’”’” (Espejo, supra, 246 Cal.App.4th at
p. 1057.)




                                 6
      Standard of Review
       “‘“There is no uniform standard of review for evaluating an
order denying a motion to compel arbitration.”’” (Fabian, supra,
42 Cal.App.5th at p. 1066.)
       “We review an order denying a [motion or] petition to compel
arbitration for abuse of discretion unless a pure question of law is
presented. In that case, the order is reviewed de novo.” (Espejo,
supra, 246 Cal.App.4th at pp. 1056-1057.)
       Where the decision is based on a finding of fact, “‘“we adopt a
substantial evidence standard.”’” (Fabian, supra, 42 Cal.App.5th
at p. 1066.)
       Where the decision “is based on the court’s finding that [the
party seeking arbitration] failed to carry its burden of proof, the
question for the reviewing court is whether that finding is
erroneous as a matter of law.” (Fabian, supra, 42 Cal.App.5th at
p. 1066.) “‘“Specifically, the question becomes whether appellant’s
evidence was (1) ‘uncontradicted and unimpeached’ and (2) ‘of such
a character and weight as to leave no room for a judicial
determination that it was insufficient to support a finding.’”’”
(Id. at p. 1067.)
       “‘“[W]here, as here, the judgment is against the party who
has the burden of proof, it is almost impossible for [that party] to
prevail on appeal by arguing the evidence compels a judgment in
[that party’s] favor. That is because unless the trial court makes
specific findings of fact in favor of the losing [party], we presume
the trial court found the [party’s] evidence lacks sufficient weight
and credibility to carry the burden of proof. [Citations.] We have
no power on appeal to judge the credibility of witnesses or to
reweigh the evidence.”’” (Fabian, supra, 42 Cal.App.5th at
p. 1067.) “The appellate court cannot substitute its factual
determinations for those of the trial court; it must view all factual



                                  7
matters most favorably to the prevailing party and in support of
the judgment. [Citation.] ‘“All conflicts, therefore, must be
resolved in favor of the respondent.”’”3 (Ibid.)
      Gamboa Produced Evidence To Challenge the Authenticity of
      the Arbitration Agreement
      Although not explicit, the trial court necessarily found
Gamboa challenged the authenticity of the arbitration agreement
because the court ultimately found the Clinic did not “meet its
burden to show a contract was formed.” (Ruiz, supra, 232
Cal.App.4th at p. 842 [“Because a statement of decision was
available but not requested, we apply the doctrine of implied
findings and presume the court made all factual findings
necessary to support its order—to the extent substantial evidence
supports such findings.”].)
      The trial court did not err. Substantial evidence supports a
finding Gamboa challenged the agreement. The Clinic may have
met its burden on the first step by attaching to Lopez’s declaration
a copy of the arbitration agreement purporting to bear Gamboa’s
signature. (See Bannister, supra, 64 Cal.App.5th at p. 541.) But
Gamboa likewise met her burden on the second step by filing an
opposing declaration, saying she did not recall the agreement and
would not have signed it if she had been aware of it: “I do not
remember these documents at all . . . . Had I been made aware of

3     The Clinic suggests review should be de novo, claiming the
appeal turns on legal issues or issues based on undisputed facts.
But this appeal turns on facts and evidence that were hotly
contested. And even under de novo review, the trial court did not
err. The Clinic failed to meet its burden of proving the existence of
an arbitration agreement with Gamboa by a preponderance of the
evidence because, as discussed, the Clinic did not proffer any
admissible evidence of the challenged agreement.


                                 8
the existence of an arbitration agreement, and been explained its
provisions, I would not have signed any such documents.”
       Ruiz, supra, 232 Cal.App.4th at page 836, is instructive. In
that case, the defendant petitioned to compel arbitration and
confronted the plaintiff with an arbitration agreement. (Id. at
pp. 838-840.) “In his opposing declaration, [the plaintiff] averred
he did not recall signing any arbitration agreement [at any time]
and if he had been presented with an agreement that limited his
ability to sue [the defendant] he would not have signed it.” (Id. at
p. 840.) The trial court “denied the petition on the ground [the
defendant] ‘failed to establish that an [a]rbitration [a]greement in
fact exists between’” the parties. (Id. at p. 841.) The court of
appeal affirmed, explaining that not remembering an arbitration
agreement is a challenge to its signature: “Though [the plaintiff]
did not deny that the electronic signature on the [arbitration]
agreement was his, he claimed he did not recall signing the
[arbitration] agreement and would not have signed it had it been
presented to him. In the face of [plaintiff’s] failure
to recall signing the [arbitration] agreement, [the defendant] had
the burden of proving by a preponderance of the evidence that the
electronic signature was authentic.” (Id. at p. 846 [citing Evidence
Code section 1401, subdivision (a), which states, “Authentication of
a writing is required before it may be received in evidence.”].)
       The Clinic claims, without citation to authority, that Ruiz is
distinguishable because Ruiz involved an electronic signature and
this case involves a handwritten signature. But that is a
distinction without a legal difference. Civil Code section 1633.7,
subdivision (b), provides electronic and handwritten signatures
have the same legal effect and are equally enforceable. (Civ. Code,
§ 1633.7, subd. (a) [“A record or signature may not be denied legal
effect or enforceability solely because it is in electronic form.”].)



                                 9
      The Clinic’s reliance on Condee, supra, 88 Cal.App.4th at
page 215, is misplaced, and Ruiz demonstrates why. In Ruiz, the
defendant also relied on Condee to argue it did not have to
authenticate the signature on the arbitration agreement to meet
its burden of proving by a preponderance of the evidence that an
arbitration agreement existed between the parties. (Ruiz, supra,
232 Cal.App.4th p. 845.) The court of appeal disagreed, explaining
“[p]roperly understood, Condee holds that a petitioner is not
required to authenticate an opposing party’s signature on an
arbitration agreement as a preliminary matter in moving for
arbitration or in the event the authenticity of the signature is not
challenged.” (Id. at p. 846.) In Ruiz, the court explained that the
plaintiff had challenged the signature’s authenticity by saying he
did not recall the arbitration agreement. (Ibid.)
      In any case, we need not decide whether Gamboa challenged
the authenticity of her purported signature on the arbitration
agreement. It was enough that she challenged the authenticity of
the agreement by saying under penalty of perjury that she did not
remember it.
      The Clinic Failed To Establish a Valid Arbitration
      Agreement by a Preponderance of the Evidence
      The trial court found the Clinic did not “meet its burden to
show a contract was formed.” (Ruiz, supra, 232 Cal.App.4th at
p. 842.) The court did not err. The Clinic presented no evidence
that Gamboa saw or signed the arbitration agreement because the
court sustained Gamboa’s objections to the Clinic’s proffered
evidence.
      The court did not abuse its discretion in excluding the
Clinic’s evidence. (See In re Marriage of Swain (2018) 21
Cal.App.5th 830, 837 [“A trial court’s decision about the




                                10
admissibility of evidence is ordinarily reviewed under the abuse of
discretion standard”].) Gamboa made several objections to Lopez’s
declaration, its four individual paragraphs and the attached
arbitration agreement, all of which the court sustained. In
essence, the Clinic’s proffered evidence was inadmissible because
it lacked foundational facts. (See Evid. Code, § 403, subd. (a)(1)-(3)
[“The proponent of the proffered evidence has the burden of
producing evidence as to the existence of the preliminary fact, and
the proffered evidence is inadmissible unless the court finds that
there is evidence sufficient to sustain a finding of the existence of
the preliminary fact,” including relevance, personal knowledge or
authentication of a writing].)
       First, in her declaration, Lopez made significant assertions
in paragraphs two (that Gamboa was employed by the Clinic for
about two months in 2018), three (that “plaintiff” signed the
arbitration agreement) and four (that the agreement was in effect
during “plaintiff’s” employment). But Lopez did not provide the
requisite preliminary facts to show she had personal knowledge
about what she said in those paragraphs. (See Evid. Code, §§ 403,
subd. (a)(2), 702, subd. (a) [“[T]he testimony of a witness
concerning a particular matter is inadmissible unless he has
personal knowledge of the matter. Against the objection of a
party, such personal knowledge must be shown before the witness
may testify concerning the matter.”].)4 Lopez’s boilerplate


4     Although Lopez said in paragraph one that she was the
human resources director for the Clinic at the time she signed the
declaration in August 2019, she did not say whether she watched
Gamboa sign the agreement, whether she knew Gamboa, whether
she worked at the Clinic during the same time as Gamboa, or
whether she was a custodian of records for the Clinic. Notably,



                                 11
sentence, “If called as a witness I could and would competently
testify under oath to the above facts which are personally known
to me,” is not sufficient to establish personal knowledge. (Snider
v. Snider (1962) 200 Cal.App.2d 741, 754 [“‘Where the facts stated
do not themselves show it, such bare statement of the affiant has
no redeeming value and should be ignored.’”].)
       Second, the declaration’s first paragraph (that Lopez was the
human resources director) by itself was irrelevant. (See Evid.
Code, §§ 350 [“No evidence is admissible except relevant
evidence.”], 403, subd. (a)(1).)
       Finally, the arbitration agreement was never authenticated.
(See Evid. Code, §§ 403, subd. (a)(3), 1400, 1401 [“Authentication
of a writing means (a) the introduction of evidence sufficient to
sustain a finding that it is the writing that the proponent of the
evidence claims it is or (b) the establishment of such facts by any
other means provided by law.”].)
       Even if the court had admitted Lopez’s declaration and the
arbitration agreement into evidence, those documents would not
have compelled a finding in the Clinic’s favor as a matter of law as
required for a reversal. This case is like Fabian, supra, 42
Cal.App.5th at page 1062. In that case, the defendant petitioned
to compel arbitration and confronted the plaintiff with an
arbitration agreement. (Id. at pp. 1064-1065.) In a supporting
declaration, the defendant’s director of compliance “‘summarily
asserted’ [the plaintiff] ‘entered into’ the [c]ontract.” (Id. at
p. 1069.) In her opposing declaration, the plaintiff said she did not
sign the contract. (Id. at p. 1065.) The trial court denied the
petition on the ground the defendant “failed to establish that [the


even after Gamboa objected to Lopez’s declaration, Lopez did not
file a supplemental declaration with this information.


                                 12
plaintiff] electronically [signed] the subject contract.” (Id. at
p. 1066.) The court of appeal affirmed because the defendant’s
declarant did not explain how he knew the plaintiff signed the
contract: “By not providing any specific details about the
circumstances surrounding the [c]ontract’s execution, [defendant’s
declarant] offered little more than a bare statement that [plaintiff]
‘entered into’ the [c]ontract without offering any facts to support
that assertion. This left a critical gap in the evidence supporting
[defendant’s] petition. [¶] . . . [O]n appeal, [the defendant] was
required to establish that its evidence compelled a finding in its
favor as a matter of law. The [c]ontract and [defendant’s]
declaration do not compel this finding.” (Id. at p. 1070.) In her
declaration, Lopez likewise did not explain how she knew Gamboa
had seen, much less signed, the arbitration agreement.
       The Clinic’s reliance on Espejo, supra, 246 Cal.App.4th at
page 1047, is misplaced. In that case, the court of appeal reversed
an order denying a petition to compel arbitration because one of
the defendant’s supporting declarations was so detailed it
established the plaintiff’s signature on the arbitration agreement.
(Id. at p. 1062 [explaining the “declaration offered the critical
factual connection” and “provide[d] the necessary factual details to
authenticate the document” properly].)
       Finally, the Clinic mistakenly argues that the signature on
the arbitration agreement is authenticated when compared to the
signature on Gamboa’s declaration. The Clinic forfeited this
argument because it never raised it in the trial court. (See Ochoa
v. Pacific Gas & Electric Co. (1998) 61 Cal.App.4th 1480, 1488, fn.
3 [“It is axiomatic that arguments not asserted below are waived
and will not be considered for the first time on appeal.”].) Even if
it were properly raised, it would not compel reversal because it
would not prove the trial court’s finding—that the Clinic failed to



                                 13
meet its burden of establishing by a preponderance of the evidence
that Gamboa signed the arbitration agreement—was “erroneous as
a matter of law.” (Fabian, supra, 42 Cal.App.5th at p. 1066.) This
is especially true since the signatures have notable differences.
      In sum, once Gamboa produced evidence challenging the
authenticity of the purported arbitration agreement, the Clinic
was required to rebut the challenge by establishing by a
preponderance of the evidence that the agreement was valid. The
Clinic did not have to authenticate Gamboa’s signature on the
arbitration agreement. The Clinic could have met its burden in
other ways, including a declaration from the Clinic’s custodian of
records. But proferring no admissible evidence was insufficient.
                         DISPOSITION
     The order denying the Clinic’s motion to compel arbitration
under section 1281.2 is affirmed. Gamboa is entitled to her costs
on appeal.



                                     IBARRA, J.*



We concur:



     PERLUSS, P. J.                  FEUER, J.

*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                14